Citation Nr: 0919026	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-24 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as major depression with anxiety and 
dysthymia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and attorney


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 to June 
1988, and as a member of the Army National Guard of Louisiana 
from June 1988 to April 1997 and Air National Guard of 
Louisiana from October 1999 to July 2002.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefits sought on appeal.  In 
March 2009, the Veteran testified before the Board at hearing 
held at the RO.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

As an initial matter, in March 2009 correspondence, the 
Veteran indicated that he was retaining attorney Jerry F. 
Pepper who also attended the March 2009 hearing.  However, 
the only VA Form 21-22 of record lists The American Legion as 
the Veteran's representative.  Accordingly, on remand the 
Veteran should be asked to clarify his representation.


In addition, the precise dates of the Veteran's service are 
not entirely clear.  Active military, naval, or air service 
includes any period of active duty training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) 
(West 2002); 38 C.F.R. § 3.6(a), (d) (2008).  Active duty 
training is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2008).  Service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during active duty training, or from injury 
incurred or aggravated during inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  However, the 
presumptions do not apply to active duty training or inactive 
duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

In order for the Veteran to be eligible for service 
connection for the psychiatric disability claimed during his 
service, the record must establish by a preponderance of the 
evidence that he was disabled during active duty for training 
due to a disease or injury incurred or aggravated in the line 
of duty.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998); 
Paulson v. Brown, 7 Vet. App. 466 (1995).  Psychiatric 
disabilities are classified as a disease rather than an 
injury.

While the service personnel records reflect active service 
from September 1986 to June 1988, service in the Army 
National Guard of Louisiana from June 1988 to April 1997, and 
service in the Air National Guard of Louisiana from October 
1999 to July 2002, there is no record of the Veteran's 
claimed service in the Air Force Reserves from April 1997 to 
September 1999.  Since Veteran status depends, in part, on 
whether his psychiatric disability was incurred or aggravated 
during active service, or active or inactive duty for 
training, documentation of specific dates and duties is 
required.

In addition, while the Veteran's service medical records 
dated from February 1992 to July 2002 have been obtained, to 
aid in adjudication additional service medical records dated 
from June 1988 to January 1992 should be obtained.  While the 
RO has indicated that all efforts to obtain service medical 
records from June 1986 to June 1988 have been exhausted, only 
one request for those records has been documented in the 
claims file.  Therefore, additional attempts to secure those 
records should be conducted.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).
Further, the Veteran submitted a June 2007 report from his 
private physician Dr. Kongara which indicates that the 
Veteran had received treatment since May 2005.  Accordingly, 
those records should be obtained.

The Veteran claims that he has a psychiatric disability that 
is related to his service.  He contends that his depression 
first manifested during active duty service from 1986 to 1988 
and was later aggravated during subsequent periods of 
service.  In March 2009, the Veteran testified that his 
depression began after the relationship with his girlfriend 
ended.  He further contends that his depression was 
aggravated by the Air Force's refusal to honor a prescription 
for Ativan to treat his depression.  Finally, he contends 
that he became depressed upon being diagnosed with PSVT 
(paroxysmal supraventricular tachycardia) during service.

The Veteran's service medical records include a February 1992 
Army National Guard report of medical history that reflects 
the Veteran's complaints of frequent trouble sleeping.  A 
December 1996 Army National Guard five-year periodic 
examination shows a normal psychiatric clinical evaluation.  
However, the report of medical history reflects the Veteran's 
complaints of frequent trouble sleeping and depression or 
excessive worry.  An October 1999 Army National Guard 
periodic physical examination reflects a normal psychiatric 
clinical evaluation.  However, the report of medical history 
reflects additional complaints of depression or excessive 
worry.  The report indicates that the Veteran was diagnosed 
with dysthymia and mild depression in September 1991.  A 
December 2001 report of medical history reflects complaints 
of depression or excessive worry and diagnoses of dysthymia 
in 1991, controlled with Effexor and Ativan; major depression 
with recurrent anxiety in November 2001; and a history of 
PSVT (Supra Ventricular Tachycardia).  A January 2002 flight 
surgeon's report reflects that the Veteran was determined to 
be unfit for duty due to major depression and anxiety, while 
a May 2002 Physical Evaluation Board determined that he was 
unfit to perform his duties due to a diagnosis of major 
depression.
Private medical records include a November 1998 mental health 
evaluation which reflects a diagnosis of major depression, 
recurrent with anxiety.  A September 2001 note indicates some 
anxiety from the possibility of being called to active duty.  
A November 2001 report reflects a diagnosis of major 
depression, recurrent with anxiety at which time Dr. Patel 
opined that without his medication the Veteran was likely to 
experience a reoccurrence of depressive symptoms with 
anxiety.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Accordingly, a remand for an 
etiological opinion, rationale, and an examination addressing 
whether the Veteran has a psychiatric disability that was 
incurred in or aggravated by his active service or active 
duty for training, is necessary.  In this regard, the 
examiner on remand should specifically reconcile the opinion 
with September 2001 and November 2001 private opinions and 
any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran clarify his intent 
to retain The American Legion as his 
accredited representative or to appoint 
another representative, and provide the 
Veteran with the appropriate forms for 
assigning power of attorney to a new 
representative if he so desires (i.e. VA 
Forms 21-22 and 22a).

2.  Verify the Veteran's periods of 
service, including any service in the Air 
Force Reserves from April 1997 to 
September 1999, and obtain service 
personnel records that document the 
specific dates of the Veteran's active 
duty, and active and inactive duty 
training for all periods of service.

3.  Request the service medical records 
associated with the Veteran's periods of 
service from September 1986 to January 
1992.  A formal determination, pursuant to 
38 C.F.R. § 3.159(c)(2), must be entered 
if it is determined that the above records 
do not exist or that efforts to obtain 
them would be futile.  In the event that 
it is determined that the records are 
unavailable, provide the Veteran with 
appropriate notice under 38 C.F.R. 
§ 3.159(c), and give him an opportunity to 
respond.

4.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Dr. Kongara 
and any other providers identified.  All 
attempts to secure the records must be 
documented in the claims folder.

5.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current psychiatric 
disability.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
September  2001 and November 2001 private 
opinions.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following:

(a)  Diagnose any current psychiatric 
disability.
    
(b)  Is it as likely as not (50 percent 
probability or more) that any 
psychiatric disability is due to or the 
result of the Veteran's active service 
or active duty training, including any 
complaints of or treatment for a 
psychiatric disability during active 
service or active duty training or a 
diagnosis of PSVT during active duty or 
active duty training?  The examiner 
must consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
the examiner did not comment on 
veteran's report of in-service injury 
and relied on lack of evidence in  
service medical records to provide 
negative opinion).

(c)  Is it as likely as not (50 percent 
probability or more) that any 
psychiatric disability pre-existed any 
period of the Veteran's active service 
or active duty training and was then 
aggravated (permanently increased in 
severity beyond the natural progression 
of the disease) as a result of the 
Veteran's active service or active duty 
training, including the failure to fill 
a prescription for Ativan as indicated 
in an April 2001 private treatment 
record?

6.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the Veteran issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

